     Case 2:20-cv-08221-AB-MAA Document 17 Filed 12/22/20 Page 1 of 2 Page ID #:76



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Chantel Contreras,                        Case No.: 2:20-cv-08221-AB-MAA
13                Plaintiff,                   Hon. André Birotte Jr
14       v.
15                                             [PROPOSED] ORDER FOR DISMISSAL
     Megdal Downey LLC, a California Limited   WITH PREJUDICE
     Liability Company; and Does 1-10,
16
                  Defendants.                  Action Filed: September 8, 2020
17
                                               Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-08221-AB-MAA Document 17 Filed 12/22/20 Page 2 of 2 Page ID #:77



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Chantel Contreras’ (“Plaintiff”) action against Defendant Megdal Downey
 5   LLC, (“Defendant”) is DISMISSED, in its entirety, with prejudice. Each party will be
 6   responsible for their own fees and costs.
 7

 8

 9

10

11
     Dated: December 22, 2020
12                                                    Hon. André Birotte Jr
                                                      United States District Judge
13                                                    Central District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
